Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  It appears applicant should consider removing the strike-through of “to” in the first line of claim 6.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: MPEP 608.01(m) states that for form of the claims “Each claim begins with a capital letter and ends with a period." Here, applicant has capitalized “Loading, Moving and Unloading” as these are not individual claims these words should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 4, 12 and 13 the phrase "in particular" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, this limitation will be interpreted as a scaffold transport system characterized in that the rail system comprises several modular rail elements, which can be fastened to a scaffold via fastening means. (note: the scaffold is not positively claimed, therefor if the transport system can be fastened to a scaffold it can also be fastened to a building.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 12, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2013/0081902).
Liao disclose:
Claim 1: A scaffold transport system comprising a rail system having at least one horizontally running rail section (Fig. 1), and at least one carriage module (Fig. 3, 63), which is designed to move along the rail system, wherein the at least one carriage module has a coupling section via which the at least one carriage module is captively and movably coupled to the rail system (Fig. 3), and a carrier section (Fig. 6, 500) by means of which the carriage module carries objects during movement.
Claim 2: The scaffold transport system according to claim 1, characterized in that the rail system has at least one vertically running rail section (Fig. 1, 30), which is coupled to the at least one horizontally running rail section (Fig. 1, 10).
Claims 4, 12: The scaffold transport system according to the claims described above, characterized in that the rail system comprises several modular rail elements, which can be fastened to a scaffold via fastening means, in particular by clip connections and/or plug-in connections, and/or the scaffold transport system comprises a scaffold which has scaffold elements wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated (The rail system has modular elements and is capable of being fastened to a structure as seen in Figs. 3 and 6).
Claims 5, 14 and 16: The scaffold transport system according to the claims described above, characterized in that the carrier section has a modular formation such that different load-bearing units can be coupled to the carrier section (The carrier section has a modular formation and is capable of coupling to different load-bearing units as seen in Fig. 3, 63).
Claims 6, 17 and 20: The scaffold transport system according to the claims described above, characterized in that the coupling section has at least one gripper unit, by means of which the carriage module is captively coupled to the rail system, and/or at least one sliding unit, by means of which the carriage module slides along the rail system (Fig. 3, 63).
Claim(s) 1, 3, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keersmaekers (US 2013/0206506).
Keersmaekers disclose:
Claim 1: A scaffold transport system comprising a rail system having at least one horizontally running rail section (Fig. 1, 4L), and at least one carriage module (Fig. 1), which is designed to move along the rail system, wherein the at least one carriage module has a coupling section via which the at least one carriage module is captively and movably coupled to the rail system (Fig. 1), and a carrier section (Fig. 1, 33) by means of which the carriage module carries objects during movement.
	Claims 3 and 11: The scaffold transport system according to the claims described above, characterized in that the rail system has at least one two-dimensionally closed rail system area, and wherein several rail system areas are provided connected to each other (Figs 1 and 2b).
	Claim 13: The scaffold transport system according to the claims described above, characterized in that the rail system comprises several modular rail elements, which can be fastened to a scaffold via fastening means, in particular by clip connections and/or plug-in connections, and/or the scaffold transport system comprises a scaffold which has scaffold elements wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated (The rail system has modular elements and is capable of being fastened to a structure as seen in Figs. 3 and 6).
	Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razumov (US 8,734,079).
Razumov disclose:
Claim 1: A scaffold transport system comprising a rail system having at least one horizontally running rail section (Fig. 3, 200), and at least one carriage module (Fig. 3, 10), which is designed to move along the rail system, wherein the at least one carriage module has a coupling section via which the at least one carriage module is captively and movably coupled to the rail system (Fig. 3, 14), and a carrier section (Fig. 3, 18) by means of which the carriage module carries objects during movement.
	Claim 7: The scaffold transport system according to claim 1, characterized in that several carriage modules are provided (Fig. 3, 108).
	Claim 8: The scaffold transport system according to claim 1, characterized in that a system controller is provided, which is designed to control the movement of the at least one carriage module along the rail system (Fig. 2, 102).
	Claim 9: Method for controlling a scaffold transport system with a rail system, which has at least one horizontally running rail section, and at least one carriage module, with the following steps:
Loading the carriage module in a loading position,
Moving the carriage module along the rail system, and
Unloading the carriage module in an unloading position (as depicted in Figs. 3-15 and described in Col. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keersmaekers (US 2013/0206506) in view of Liao (US 2013/0081902).
Claim 15: Keersmaekers disclose the scaffold transport system according to the claims described above, but does not disclose a carrier section having a modular formation such that different load-bearing units can be coupled to the carrier section.
	However, Liao teaches: a carrier section having a modular formation which is capable of coupling to different load-bearing units as seen in Fig. 3, 63.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold system of Keersmaekers to include a modular formation allowing coupling of different load-bearing units as taught by Liao, in order to provide further versatility in transferring loads to various locations of the scaffolding. 
	Claim 18: Keersmaekers discloses the scaffold transport system as described above, but does not disclose a coupling section. However, Liao teaches a coupling section with at least one gripper unit, by means of which the carriage module is captively coupled to the rail system, and/or one sliding unit, by means of which the carriage module slides along the rail system (Fig. 3, 63).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold system of Keersmaekers to include a coupling section with a gripper unit to captively couple the carriage module to the rail system and/or sliding unit taught by Liao, allowing for the carriage module to move along the rail system without detaching from the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kathleen M. McFarland
Examiner
Art Unit 4116



/Kathleen M. McFarland/Examiner, Art Unit 4116                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635